                                                                                        JS-6
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES − GENERAL

Case No.       8:21−cv−00478−CJC−DFM              Date 5/7/2021
               JOYCELYN RODRIGUEZ−TUCKER V. INTERSTATE HOTELS AND
Title
              RESORTS, ET AL

Present : The Honorable CORMAC J. CARNEY, U.S. DISTRICT JUDGE

                  Cheryl Wynn                               Not Reported
                  Deputy Clerk                       Court Reporter / Recorder


        Attorneys Present for Plaintiffs:       Attorneys Present for Defendants:
                 None Present                               None Present


Proceedings:           (IN CHAMBERS) ORDER DISMISSING ACTION ON
                       NOTICE OF SETTLEMENT

      Having been advised by a Notice of Settlement [11] that the case has been
settled in its entirety, the Court hereby orders this action dismissed without
prejudice. The Court further orders all proceedings in the case vacated and taken
off calendar.
     The Court retains jurisdiction for sixty (60) days to vacate this order and to
reopen the action upon showing of good cause that the settlement has not been
completed.


                                                                          −   :     −
                                              Initials of Deputy Clerk: cw




CV−90                               CIVIL MINUTES−GENERAL                         Page 1 of 1
